Citation Nr: 1402204	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for back and left hip pain, claimed as secondary to service-connected degenerative joint disease of the right and left knees.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee.

5.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left knee.

6.  Entitlement to an initial rating in excess of 10 percent for a right knee scar since December 30, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972 and from June 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2011, the Board remanded this case for additional development and readjudication.  After completing the additional development, the Appeals Management Center (AMC) in Washington, D.C. continued to deny the claim (as reflected in a December 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

As originally developed for appeal, the Veteran's claim included the additional issue of whether new and material evidence had been received sufficient to reopen a previously denied urinary tract infection claim and entitlement to a total disability rating due to individual unemployability (TDIU).  In October 2012, the RO granted service connection for chronic cystitis and assigned a 20 percent evaluation.  In the same decision, the RO also granted TDIU.  The Veteran has not expressed disagreement with the 20 percent rating, or effective dates assigned to this now service-connected disability or the grant of TDIU and has provided no additional argument on either issue.  Accordingly, these issues are not currently before the Board in appellate status, and consideration herein is limited to only those issues listed on the first page of the present decision. 

The Board has reviewed the Veteran's physical claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  

The issue of entitlement to service connection for a respiratory disorder to include bronchitis and asthma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Lay Statement submitted by Veteran on October 8, 2013.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record reflects that a chronic disability manifested by back and left hip pain, was not present in service or manifest to a compensable degree within one year of service discharge, and is not otherwise shown to be associated with service or service-connected disability.

2.  The preponderance of the competent medical and other evidence of record reflects that the Veteran did not exhibit hypertension in service, or to a compensable degree within one year after discharge from service, and hypertension is not otherwise shown to be associated with service or service-connected disability.

3.  The Veteran's degenerative joint disease of the right knee is primarily manifested by X-ray evidence of mild degenerative joint disease with pain on motion, and range of motion limited by no more than 0 degrees of extension and 30 degrees of flexion. 

4.  The Veteran's degenerative joint disease of the left knee is primarily manifested by X-ray evidence of mild degenerative joint disease with pain on motion, and range of motion limited by no more than 0 degrees of extension and 30 degrees of flexion. 

5.  Since December 30, 2008, the Veteran's two right knee scars are not deep, do not exceed an area of 6 square inches (39 sq.cm), are not unstable, and do not limit function of the right knee.  



CONCLUSIONS OF LAW

1.  A chronic disability manifested by back and left hip pain was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.310 (2013).

2.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.310 (2013).

3.  The criteria for a disability rating in excess of 20 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DCs) 5010-5260 (2013). 

4.  The criteria for a disability rating in excess of 20 percent for degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5010-5260 (2013). 

5.  Since December 30, 2008, the criteria for a compensable rating for a right knee scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, DCs 7800-7805 (2008, 2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March 2005, September 2006, and February 2008 of VA's duty to assist her in substantiating her claims under the VCAA, and the effect of this duty upon her claims.  To the extent that these letters did not comply with all dictates of Dingess, because the claims are being denied any question as to the appropriate disability rating or effective date ultimately is moot.  Thus, even non receipt of notice concerning these downstream elements of this claim is, at most, nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

VA has also satisfied its duty to assist the Veteran in the development of her claims.  In-service treatment records and pertinent post-service records have been obtained and associated with her claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed herself of the opportunity to submit relevant documents and argument in support of her claims, including personal statements, representative argument, and has provided testimony at the 2008 DRO (Decision Review Officer) hearing.  Following review of the extensive record, the Board finds that there is no additional existing evidence that is necessary for a fair adjudication of this appeal that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination of her back and left hip in December 2008 and an opinion was obtained in 2011 concerning her hypertension.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this examination report and medical opinion are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  They reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached, and also addresses service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.

The Board has also found substantial compliance with its September 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Outstanding VA treatment records, available through the Compensation and Pension Records Interchange (CAPRI), have been uploaded to the Veteran's Virtual VA folder.  A VA medical opinion was obtained in October 2011 to assist in determining whether the Veteran's current hypertension is attributable to military service or service-connected disability.  A VA examination to address the current severity of the Veteran's service connected knee disabilities and residual right knee scars was also obtained at that time.  

The Board acknowledges that the most recent VA examination of the Veteran's knees did not completely report range of motion testing.  Such does not render the examination inadequate.  Indeed, on closer scrutiny, the Board finds that the examiner fully attempted to provide that information, and that it was the Veteran's actions that caused the deficiencies in the examination.  The record as a whole does not indicate that the Veteran's bilateral knee symptomatology would render her unable to participate in these examinations, but rather that she was unwilling to allow such examination to occur.

As was noted in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Veteran is "expected to cooperate in the efforts to adjudicate his claim."  In this case she has not done so.  However, in light of the Veteran's disinclination to fully cooperate with the process, which is described in better detail below, remanding the matter to schedule an additional VA examination would serve no useful purpose and is not required under the law.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Notwithstanding the Veteran's lack of cooperation during the October 2011 VA examination, the Board finds that VA has satisfactorily discharged its duty to assist the Veteran. 

Discussion of the Veteran's 2008 DRO hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning the nature and etiology of her back/hip disabilities as well as her hypertension.  He history of treatment for these disorders was discussed as well her knee disorders.  The symptomatology of her knee disorders was also addressed.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis - Service Connection

The Veteran seeks service connection for a back/left hip pain and hypertension that she contends were caused, or made worse, by her service-connected knee disabilities.  See July 2005 VA examination report and August 2008 DRO hearing transcript.  She presents evidence showing diagnoses of degenerative joint disease of the thoracic spine, left hip trochanteric bursitis, and hypertension.  Further, as noted, there are service treatment records that suggest that the Veteran experienced back pain and elevated blood pressure during service.  Thus, the Board will analyze the claims on both direct and secondary service connection bases.  

Service connection is currently in effect for degenerative joint disease of the right and left knees, each rated as 20 percent disabling.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as arthritis and hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension and arthritis are both qualifying chronic diseases under 38 C.F.R. § 3.309(a).  In addition to arthritis, the Veteran has also been diagnosed with scoliosis of the spine and left hip bursitis.  Scoliosis and bursitis are not chronic diseases listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.309(b) does not apply.  See Walker, supra.

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

A.  Back and Left Hip Pain

Service treatment records show that, with the exception of complaints of back pain that appear to be associated with treatment for right knee problems, the Veteran made no specific back or left hip complaints, and none are documented.  However, at her separation physical in October 1977 she noted a history of recurrent back pain.  Clinical evaluation of the spine was within normal limits and the examiner did not provide any further summary or elaboration of the historical information.  There was no diagnosis of a chronic low back or left hip disorder.  In fact, in the physician's summary of defects and diagnoses section of the report, the only abnormality highlighted was the Veteran's history of right knee surgery with residual chondromalacia of the right patella and tendonitis.  

The post-service record is extensive, consisting of four volumes of evidence that includes VA outpatient treatment records, examination reports and medical opinions.  These records cover a period from 1978 to 2012 and show the Veteran underwent a VA examination within a year of service discharge in July 1978.  At that time she complained of occasional lower back pain.  Examination revealed free spinal motion without pain and straight leg raising to 90 degrees bilaterally.  X-rays of the lumbar spine were negative with the exception of slight scoliosis to the left.  X-rays of the hip and pelvis were negative.

The claims folder is devoid of any treatment records or other medical documents pertaining to the back or left hip until more than 20 years later, when the Veteran began fairly regular treatment for mechanical low back pain and spasms.  At that time, and rather significantly, she indicated the onset of symptoms in the late 1990s.  Radiological findings were consistent with mild to moderate discogenic degenerative disease of the lower thoracic spine at the T10-11 and T11-12 levels.  Other VA treatment records show diagnoses and treatment for fibromyalgia and trochanteric bursitis.  See VA Progress Notes dated September 17, 1999 and January 25, 2001.  These records do not, in any way, suggest that any back or left hip symptomatology originated during military service and the Veteran did not specifically relate them to service.

The Veteran was afforded a VA examination in December 2008 for the specific purpose of obtaining an opinion as to whether or not her current back/left hip disability could be related to service.  The examiner interviewed the Veteran, reviewed the claims file, took a detailed history of symptoms, and reviewed the Veteran's medical history since service, as well as past radiological reports.  The Veteran's accounts of right knee surgery in 1977, her post-service back problems, as well as her current medical problems were summarized in the report.  The diagnosis was thoracic spine degenerative arthritis, which the VA examiner determined was less likely as not (less than 50/50 probability) caused by or a result of back pain in the service or service connected knee conditions.  

The examiner concluded that the back pain the Veteran had in the service was related to the cast that she was wearing for her knee surgery and was not the same pattern or etiology as the back pain that she has now.  It was explained that after the cast was removed the Veteran's pain had improved with only intermittent episodes for at least 10 years.  Moreover, per the Veteran's own report she worked for the US postal service which would exacerbate any lumbar strain issues.  From the late 1990s onward the Veteran had the diagnosis of fibromyalgia and some of the locations of the trigger points overlap with the pain from degenerative disc disease of the lumbar spine.  It was not until 2001 that the formal diagnosis of degenerative disc disease was established and it was only after that time that the Veteran started to have the constant pain pattern.  The examiner also referred to a physician note from 2001 which reviewed her back and hip pain and which stated that her pain was out of proportion with respect to the radiographic findings, which is very indicative of fibromyalgia.  

With respect to the left hip complaints the examiner noted that there was no bone loss or chronic leg difference from the knee surgeries that would cause abnormal hip girdle angles.  He explained that the Veteran's abductor strain of the left leg was also due to the treatment (casting) of her right knee but that she no longer had abductor strain.  Although the Veteran does have trochanteric bursitis and fibromyalgia, there are several years of time between the patterns of pain and the locations and etiologies of the pain also differ.  Bursitis and fibromyalgia were opined as not being caused by knee arthritis.  

The Board finds that the 2008 VA opinion is highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's history of in-service back problems, the results of the personal clinical evaluation, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that her current back problems occurred at the same time she was being treated for a right knee problem during service.  The examiner had sufficient facts and data before him.  He was able to address fully the salient question as to the origin of the Veteran's current degenerative arthritis and left hip bursitis and their relationship to military service.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  

Based on the foregoing, the Board is unable to attribute the Veteran's current back and left hip pain to her military service.  The service treatment records, as a whole, provide negative evidence against this claim.  They show neither complaints nor evidence of a chronic back/left hip disorder in service and there is no evidence that degenerative arthritis of the thoracic spine was manifested in the first post-service year.  The fact that the Veteran reported back pain at separation from service is acknowledged, as is the clinical finding of slight scoliosis less than a year later.  However, back pain, while the type of symptom capable of lay observation, is not equivalent to a diagnosis of degenerative arthritis.  Merely establishing complaints of symptoms while in service is not tantamount to granting service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  Moreover, in this case, the VA examiner specifically concluded that the Veteran's in-service back pain was temporary and associated with the treatment she had received for right knee problems. 

Post-service treatment records do not show that the degenerative arthritis first documented in 2001, more than 20 years post service, was manifested prior to that date.  Also, during those intervening years the Veteran did not complain of or receive treatment for any pertinent back and left hip symptoms consistent with 38 C.F.R. § 3.303(b).  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The Board emphasizes that while there were a few isolated reports of back pain and/or strain during service and in the year immediately following service, these were acute and transitory ailments that resulted from a contemporaneous event (right knee surgery) from which the symptoms ultimately resolved.

What remains for consideration is whether or not in the absence of a diagnosis in service and/or continuity of symptoms the Veteran's diagnosed degenerative arthritis of the thoracic spine or left hip bursitis may nonetheless somehow otherwise be related to her service.  However, there is no medical evidence linking either diagnosed disorder to her military service years earlier, and the Veteran has not submitted any medical opinion that relates them to service/events therein.  See Hickson v. West, 12 Vet. App. 247.

Likewise, to the extent that the Veteran is seeking service connection for back and left hip disability on a secondary basis, there is no probative and competent medical evidence of record to indicate that her service-connected bilateral knee arthritis plays any role in the development or worsening of her claimed back and left hip disability.  The weight of the competent and/or credible lay or medical evidence - for the reasons discussed above and as will be elaborated on in the conclusion section below - is against the Veteran's claim.  Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra.  

B.  Hypertension

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  38 C.F.R. § 4.104, DC 7101, Note 1.  With this in mind, the available service treatment records fail to reveal any evidence of elevated blood pressure readings sufficiently high to require treatment, or to result in a diagnosis of hypertension.  Moreover, at separation the Veteran indicated on her October 1977 Report of Medical History that she did not suffer from high or low blood pressure.  Similarly, on the accompanying Report of Medical Examination her blood pressure was 110/70 mmHg.  

There are also no medical records immediately subsequent to service that contain a diagnosis of hypertension.  The earliest notation in the medical records of high blood pressure (hypertension) is in VA outpatient treatment records dated in 2004, almost 30 years later.  At that time, the Veteran had elevated blood pressure readings and was taking the medication Lisinopril.  At a July 2005 VA examination, the examiner suggested that the Veteran's hypertension may be related to the pain associated with her service-connected right and left knee disorders.

In October 2011, the Veteran underwent a VA examination for the specific purpose of obtaining an opinion as to determine the probable etiology her hypertension.  The Veteran gave a history of intermittent elevations of blood pressure during service.  Her current blood pressure readings were 170/77, 158/100, and 176/102.  Following a review of the claims folder, including the service treatment records, post-service clinical records, and an examination and interview of the Veteran, the examiner concluded that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by military service.  The examiner noted that although the Veteran's April 1972 separation physical noted a history of high or low blood pressure, during reenlistment in June 1974 the Veteran denied the same and blood pressure was 98/60.  At separation in October 1977, the Veteran again denied a history of high or low blood pressure.  The examiner also noted there was no evidence of continued elevations of blood pressure consistent with a diagnosis of hypertension until recent years.  The Veteran reported that she was started on medication around 2004, some 40 years following active military service.  

The examiner also concluded that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected knee disability.  He explained that while pain may cause a temporary elevation in blood pressure, this did not lead to a sustained elevated blood pressure resulting in a clinical diagnosis of hypertension.  Secondary hypertension was instead most often associated with renal disease, pheochromocytoma, or primary hyperaldosteronism.  

Based on the foregoing, the Board is unable to attribute the Veteran's hypertension to her military service.  The service treatment records do not show an actual diagnosis of hypertension.  The fact that she may have had an elevated blood pressure readings during service is acknowledged.  However there is no evidence of blood pressure readings meeting the definition of hypertension based upon 2 or more readings on at least 3 different days.  There is also a protracted period of almost three decades after service discharge in which there is no evidence of hypertension findings or complaints.  

The interval between separation from service and the first post-service indication of high blood pressure fails to satisfy the continuity of symptomatology required to support the claim for entitlement to service connection for hypertension.  There is simply no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for symptoms suggestive of hypertension in the immediate years after service had ended consistent with 38 C.F.R. § 3.303(b).  Also, because the earliest recorded medical history places the presence of elevated blood pressure 27 years after service separation in 1977, it is impossible to grant service connection on the basis of the manifestation of a chronic disability (e.g., hypertension) within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309.  Moreover, there is no medical evidence linking hypertension to the Veteran's military service years earlier, and she has not submitted any medical opinion that relates it to service.  See Hickson supra.

Likewise, to the extent that the Veteran is seeking service connection for hypertension on a secondary basis, there is no probative and competent medical evidence of record to indicate that her service-connected bilateral knee arthritis plays any role in the development or worsening of her high blood pressure.  The Board acknowledges the July 2005 VA examination report in which the examiner suggests a causal link between the Veteran's hypertension and chronic knee pain.  However, this opinion, while supportive of the claim, is limited in terms of its ultimate probative value as it is fairly cursory in that the examiner did not explain what evidence in the Veteran's treatment records supported his/her conclusion, and did not reference any clinical data or other evidence as rationale for the opinion.  

On the other hand, the Board finds the 2011 VA opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, and discussed her symptoms in the context of that history.  Also considered were the Veteran's belief that her hypertension was the result of or caused by the chronic pain associated with her service connected knee conditions.  As a result, the examiner was able to address fully the salient question as to the origin of the Veteran's hypertension and its relationship to military service and/or service-connected disability.  Therefore, after weighing all the evidence, the Board finds greater probative value in the 2011 VA examiner's conclusions, and, in light of the other evidence of record, that negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  

The weight of the competent and/or credible lay or medical evidence - for the reasons discussed above and as will be elaborated on in the conclusion section below - is against the Veteran's claim.  Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis. 38 C.F.R. § 3.310; Allen, supra.  

C.  Conclusions

In reaching these conclusions, the Board has considered continuity of symptomatology, and in so doing, has not overlooked the Veteran's contentions, her statements to healthcare providers, or her written statements regarding her conditions.  Her primary assertion is that her current back and left hip pain as well as her hypertension had their onset in service or are otherwise related to her service-connected knee disabilities.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Veteran is competent to give evidence about what she sees and feels (e.g., to report that she had back pain during and since service).  In addition, based on the evidence submitted in support of her claim, the Board finds the Veteran to be credible with respect to her assertions.  However, her contentions as to the etiology of her claimed disorders are of limited probative value under the circumstances.  The medical issues in this case are fairly complex because they deal with degenerative arthritis, bursitis, and hypertension all of which require specialized training and equipment for a determination as to diagnosis and causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for such musculoskeletal disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board acknowledges the Veteran's competency as to the symptoms experienced and their possible etiological relationship to her military service or service-connected knee disabilities.  The Veteran has not established that her claimed disabilities are related to military service, only believing instead there must be some correlation between these conditions and her military service-in effect, by logical deduction-because she had back pain and elevated blood pressure readings while in service.  But this leap would require ignoring the acute and transitory nature of the in-service symptoms, which the VA examiner apparently considered more significant.  Moreover, whether there is actually any cause and effect relationship, and by this the Board means either that the bilateral knee arthritis caused or aggravated her claimed disabilities, is not answered by her report of symptoms.  

Likewise, the competent medical opinions in the record conclusively found no etiological relationship between any service-connected disability and/or military service and the Veteran's subsequent development of degenerative arthritis of the thoracic spine, left hip bursitis, and hypertension.  The Veteran's opinion, to the extent that it is to be accorded some probative value, is far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 

III.  Law and Analysis - Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Bilateral Knee Arthritis

The Veteran's degenerative arthritis of the right and left knees is currently rated as 20 percent disabling under DCs 5010-5260.  

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010.

Under DC 5260 where flexion is limited to 30 degrees, a 20 percent rating is assigned; and when flexion is limited to 15 degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg is rated 20 percent disabling at 15 degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, and 50 percent at 45 degrees.  38 C.F.R. § 4.71a. 

Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may also be assigned for disability of the same joint under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-04 (Sept. 17, 2004), published at 69 Fed. Reg. 59,990 (2006).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

Evidence relevant to the severity of the Veteran's service-connected knee disabilities includes, in addition to her assertions of increased symptomatology, private outpatient treatment notes, VA clinical records, and VA examination reports. 

The record during this timeframe shows the Veteran underwent a VA examination in July 2005.  Her history of right knee problems resulting in exploratory surgery during service was briefly summarized.  She reported that the left knee became more symptomatic later.  The Veteran's current complaints were of pain, with flare-ups three to four times a week.  She noted an increase in pain with weight bearing, walking, changing positions, and prolonged sitting or standing.  She was no longer able to drive or perform household chores because of pain with knee flexion.  The Veteran had moderate discomfort with weight bearing and used a case for support and occasionally used soft Velcro braces bilaterally.  She was last employed in 2004 as a substitute teacher.  

Examination of the knees revealed guarding, inappropriate feelings of tenderness, and apprehensive pain.  There was no edema or ballottement and the knees were normal in appearance.  During range of motion testing, the Veteran would not flex her knees, or allow the examiner to flex them any further than 0 to 80 degrees bilaterally.  The Veteran was unable to perform repetitive flexion due to pain.  There was no crepitus obtained on flexion.  Drawer testing was negative and there was no ligament instability.  X-rays findings of the right knee were within normal limits.  The examiner referred to a recent VA report from November 2004 in which the VA orthopedic surgeon hesitated to call the Veteran's pain osteoarthritic as there was minimal radiographic evidence of such.  Additionally the pain was considered out of proportion to what was expected and rather was more consistent with patellar tendinitis.  The examiner confirmed that diagnosis noting that at this point the knee problems were moderate.  However the Veteran did not exercise and lived a very sedentary life, which added to her problems, but with therapy the condition should improve and there should be relief or decrease in pain.  The examiner concluded that the Veteran's condition was not one that would cause permanent unemployability.

The Veteran was afforded a VA examination in May 2006.  At that time she complained of increasing pain and stiffness in both knees.  It was noted that since the previous examination, MRI findings of the right knee showed multifaceted dysfunction including a torn posterior horn of the medical meniscus and possibly the anterior horn of the lateral meniscus.  There was also osteochondritis desiccans, chondromalacia patellae, and a possible small popliteal cyst.  While arthroscopic surgery in December 2005 did not find a meniscal tear, it did confirm patella chondromalacia grade III and medial femoral condylar defect.  The Veteran then underwent medial chondroplasty and a patella chondroplasty procedure, however she continues to have constant bilateral knee pain.  She reported that walking is limited to just 100 feet and standing to just 30 minutes.  She is unable to do repetitive bending, or any crawling, kneeling and reported that her knees give way at times and that she had fallen five times in the last four months.  She has not worked since August 2004.  

On examination both knees had grossly normal appearance and there was no instability of the medial or lateral collateral ligaments bilaterally.  There was negative Lachmans and McMurrays bilaterally.  Range of motion of the right knee was from 0 to 80 degrees with pain and left knee range of motion was from 0 to 100 degrees with pain.  There was mild crepitus bilaterally and guarding with range of motion for both knees.  Following repetitive use, there was no further loss of motion to either knee due to pain, weakness, fatigue, or incoordination.  X-rays showed degenerative joint disease of both knees in addition to patellar chondromalacia and medial femoral condylar defect of the right knee. 

Pursuant to the Board Remand, the Veteran underwent VA examination in October 2011.  The Veteran's accounts of right knee surgery in the 1970s, her post-service complaints, as well as her current medical problems were summarized in the report.  The diagnosis was bilateral chondrocalcinosis with patella tendonitis.  Current symptoms were daily moderately severe pain with intermittent swelling.  The Veteran reported flare-ups of pain that impact function of the knee with worsening pain with activity and that she now uses a walker due to the feeling of her knees giving way.  

While range of motion revealed flexion of 0 to 30 degrees, bilaterally, the examiner noted that the adequate range of motion testing could not be accomplished as the Veteran kept her leg in a stiffened position due to complaints of pain shooting from her knees up to her lower back.  Passive range of motion also not accomplished for the same reason.  However, the examiner observed that the Veteran was able to sit in a chair with knees bent and [feet] flat on the floor.  

Muscle strength testing was 4/5 and there was no medial-lateral instability in either knee.  The examiner was unable to test anterior (Lachman) or posterior (Posterior Drawer) instability.  There was no evidence of patellar subluxation or dislocation and no evidence of degenerative or traumatic arthritis.  The examiner noted that X-rays showed no acute fracture or subluxation.  There were findings of a well corticated osseous fragments, marginal osteophytes, and minimal chondrocalcinosis bilaterally.  The joint spaces of both knees were otherwise intact.  The Veteran's functioning was not considered so diminished that amputation with prosthesis would equally serve her.

The remaining outpatient treatment records 2005 through 2012 show continued evaluation and treatment of the Veteran for bilateral knee pain.  In general, the clinical findings are not materially different from those reported on VA examinations and show that, while the Veteran continued to report chronic pain and related symptoms, there is no indication of a worsening in range of motion to warrant higher evaluations. 

Based on the preceding evidence, the criteria for ratings in excess of 20 percent have not been met.  The Veteran exhibits appreciable loss of flexion in both knees.  However, even with complaints of pain, the results from the various VA and examinations do not show limitation of flexion (to 15 degrees) or extension (to 20 degrees) sufficient to warrant 30 percent evaluations under DCs 5260 or 5261.  38 C.F.R. § 4.71a.  The worst recorded range of motion was during VA examination in October 2011, (0 degrees extension to 30 degrees flexion).  Therefore if strictly rated under range-of-motion diagnostic codes, the Veteran's bilateral knee disabilities would be rated as 20 percent disabling.  However, the probative value of this range of motion was reduced by the examiner's observation that the Veteran's range of motion appeared significantly greater when she was not in the examination setting.  As discussed previously the VA examiner reported that the Veteran was able to flex her knees sufficiently to sit in a chair with her feet flat on the floor, suggesting a more accurate portrayal of her range of motion than she had demonstrated during the clinical examination.  

There is also no credible evidence of pain on use or flare-ups that result in additional limitation of motion to the extent that the knee would be more than 20 percent disabling under the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's functional loss due to pain is adequately covered by the 20 percent ratings.  She has not identified any functional limitation, which would warrant higher ratings under any applicable rating criteria.  In fact, even with complaints of pain and swelling, the clinical record reflects an ability to flex her knees to at least 30 degrees, with additional motion possible beyond the level of pain, which still leaves the degree of limitation of motion far short of what is required for a rating in excess of 20 percent (i.e., 15 degrees of flexion and/or 20 degrees or more of extension) under DCs 5260 and 5261.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Indeed, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  Here, a higher rating based on guarding without any quantifiable loss due to actual pain does not serve as basis for an increased rating.  The Veteran is already being adequately compensated for pain.

The range-of-motion findings of record do not support the assignment of separate ratings for impairment of flexion and extension, as the documented ranges reported fall outside the criteria.  VAOPGCPREC 9-04. 

Lastly, separate ratings may also be assigned for knee disability under DCs 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  These opinions appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.  

Under DC 5257, a 10 percent rating is warranted for slight impairment, including recurrent subluxation or lateral instability of the knee.  An evaluation of 20 percent requires moderate impairment, including recurrent subluxation or lateral instability of the knee.  An evaluation of 30 percent requires severe impairment, including recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a .

Although the Veteran has repeatedly complained of her knees giving way and her use of knee braces arguably suggests some level of instability, there is no objective evidence of appreciable ligamentous laxity of the knees in VA clinical records or on VA examination.  The objective medical evidence does not establish separate manifestations of recurrent subluxation or lateral instability warranting a separate compensable evaluation under DC 5257.

Higher ratings may also be assigned to several other knee disabilities, if shown.  Here, the only other possibilities for a higher disability rating would be under DC 5256, for ankylosis; under DC 5258 for dislocation of the semilunar cartilage; under DC 5262, for nonunion of the tibia and fibula; or under DC 5263 for genu recurvatum, none of which is present in this case.  38 C.F.R. § 4.71a .  However, the medical evidence does not show that any of these conditions have been demonstrated and shown to be a manifestation of the service-connected knee disabilities and the Veteran does not claim that any of them are present.  

B.  Right Knee Scars

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

The Veteran filed her claim for service connection for a right knee scar prior to the amendment to the rating criteria.  The August 2007 rating decision currently on appeal granted that claim based on the rating criteria in effect prior to that change and a noncompensable disability rating was assigned under DC 7800.  The Veteran appealed the initial evaluation assigned and was afforded a VA scars examination in December 2008.  Based on the results of that examination, the RO assigned her a 10 percent evaluation effective December 30, 2008, under DC 7804.  In a prior decision the Board assessed the propriety of the noncompensable evaluation assigned prior to December 30, 2008.  See September 2011 Board Decision.  As such, the Board will now address the issue of entitlement to an initial rating in excess of 10 percent since December 30, 2008.  

With respect to the rating criteria in effect prior to October 23, 2008, under DC 7801, scars other than on the head, face, or neck, that are deep or cause limited motion, warrant a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent evaluation is warranted in an area or areas exceeding 12 square inches (77 sq. cm.).  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  Id.

Under DC 7802, for scars, other than on the head, face, or neck that are superficial and that do not cause limited motion, a 10 percent evaluation is warranted in an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) indicates, that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under DC 7803, a 10 percent evaluation is warranted for an unstable scar, which is characterized by frequent loss of skin covering the scar, Note (1), and a 10 percent evaluation is warranted for a superficial scar, which is one that is not associated with underlying soft tissue damage, Note (2).  Id.

Under DC 7804, a 10 percent evaluation is warranted for a superficial scar that is painful on examination.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under DC 7805 scars are rated on limitation of function of the affected part, which in this case is the knee, which is evaluated under diagnostic code criteria for evaluating musculoskeletal disorders.

Under the revised regulations effective as of October 23, 2008, DC 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  Id.  Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DC's 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or six scars.  Id. 

The pertinent evidence in this case consists primarily of clinical findings from VA examinations in 2008 and 2011.  

When examined by VA on December 30, 2008, it was noted that the Veteran had a right knee scar from arthroscopic surgery in 1977.  Since that time the scar has continued to burn and itch at the site 9/10.  She reported taking occasional medication and using topical creams for relief.  The scar measured 10cm x 0.5cm just below the patella and was slightly pale, but not raised, warm, or red.  There was mild tenderness on palpation, but no adherence to underlying tissue, limitation of motion, or loss of function.  There was also no underlying soft tissue damage, skin ulceration, or breakdown over scar.  The diagnosis was right knee scar from surgery with residual pain.

There is no indication in the claims folder that the Veteran sought or received regular treatment for her right knee scar following this VA examination.  

The Veteran was afforded a VA examination in October 2011, at which time a surgical scar measuring less than 39 sq. cm (6 sq. inches) was noted on the right knee.  With the exception of residual pain, no findings were made with respect to this scar.  In fact review of the remainder of the claims file, consisting of records dated from 2008 to 2012, are essentially silent with respect to complaints of, or treatment for the right knee scar.

Based on the evidence, the Veteran's current disability picture resulting from her service-connected right knee scars does not meet or approximate the requirements for a disability rating in excess of 10 percent.  A review of the medical evidence reveals very few, if any, clinical findings attributable to the scars, including when the Veteran was examined by VA in 2008 and 2011.

Applying these facts to the criteria set forth above, the Board finds that the criteria for a higher disability rating have not been met.  Here, the Veteran is currently assigned a 10 percent evaluation, the maximum schedular rating under DC 7804.  She cannot obtain an increased rating under this diagnostic code; and,  there is no other diagnostic code pertaining to scars which could provide a higher disability rating.  There are no clinical findings which indicate that the Veteran's scar is located on the head, face or neck.  There is no evidence of deep scars or scars that cause limited motion or exceed an area of at least 12 square inches or cause limitation of function.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118 DC 7800, 7801, 7805.  Consideration of the criteria under DCs 7802 and 7803 is also not warranted, as the highest evaluation allowed under these diagnostic criteria is 10 percent evaluation.  See 38 C.F.R. § 4.118.  Without any medical evidence of greater impairment, the claim must be denied.  

As such, a disability rating higher than that currently assigned is not available for the Veteran's right knee scars, under either the previous or the revised schedular criteria.

C. Additional (Including Extraschedular) Considerations and Conclusion

With respect to both claims, the Board must determine whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of an award of an extraschedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate in the present case.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected bilateral knee disabilities and residual scars, but the medical evidence reflects that those manifestations are not present here.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.

Finally, the Board recognizes that the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  As noted in the Introduction, as a TDIU was granted by an October 2012 rating decision, the Board need not address this subject further. 

Thus, the current level of disability shown is encompassed by the ratings assigned and with due consideration to the provision of 38 C.F.R. § 4.7, a higher evaluation is not warranted.  Hart, supra; Fenderson, supra.  A preponderance of the evidence is against the claims adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  

ORDER

Service connection for back and left hip pain, claimed as secondary to service-connected degenerative joint disease of the right and left knees is denied.

Service connection for hypertension is denied.

A rating in excess of 20 percent for degenerative joint disease of the right knee is denied.

A rating in excess of 20 percent for degenerative joint disease of the left knee is denied. 

An initial disability rating in excess of 10 percent for a right knee scar since December 30, 2008 is denied. 

REMAND

The Veteran is seeking to establish service connection for pes planus, which she asserts had its onset during her military service.  See August 2008 DRO hearing transcript.  She testified that she had no problems with her feet prior to entering the service, and that her feet began giving her trouble while wearing combat boots.  She further testified that she went to a military physician complaining of foot problems during service and was informed that many others had developed foot problems as a result of the combat boots. 

The evidence of record shows that the Veteran denied foot trouble at her separation physical in October 1997 and clinical evaluation of her feet was within normal limits.  However, an August 1978 VA examination, conducted 4 months following her separation from service, found that she suffered from moderate, bilateral pes planus.  The Veteran was afforded a VA examination in December 2008, at which time the VA examiner noted that she had mild pronation in the right foot, and diagnosed her with pes planus of the right foot, which was productive of pain.  However, he did not opine as to the probable etiology of the pes planus.  

As noted in the Introduction, this case was previously before the Board in September 2011.  At that time, the Board found the December 2008 VA medical opinion inadequate for VA purposes and issued remand directives that instructed the AMC/RO to schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of the pes planus disorder.  In answering the question, the examiner was to address the 1978 diagnosis of pes planus made by VA 4 months following her separation from service in 1977.  Consideration was also to be given to the Veteran's credible assertions of experiencing bilateral foot pain in service.  

The record indicates that the Veteran was afforded a VA examination in October 2011 and while the examiner opined that the Veteran's pes planus was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, he/she failed to include consideration of the 1978 diagnosis of pes planus nor did they take into account the Veteran's reports of foot pain during and after service.  As the opinion does not fully consider the Veteran's lay testimony, this matter must be remanded for an additional opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board emphasizes that the Veteran is competent to report the onset of bilateral foot pain since service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses).  Therefore, when forming an opinion as to the etiology of her pes planus, the examiner must discuss the Veteran's claims that she developed chronic pain during service and has experienced continued problems since then.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  That said, however, the Veteran's contentions as to her symptoms must be considered in light of the medical and other evidence of record to determine whether her lay testimony is credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or non-VA health care provider that has treated or evaluated her pes planus since service discharge in October 1977.  After providing the necessary authorization to enable the AMC/RO to obtain such evidence on her behalf, all identified records must be obtained. 

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  The Veteran's claims file should then be returned if possible to the VA physician who examined her in October 2011 for a more detailed and responsive opinion.  If that doctor is not available, the Veteran's file should be sent to another VA physician who will have an opportunity to review the complete file.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  Another examination of the Veteran is not necessary unless deemed necessary by the examiner.  
After a comprehensive review of the claims file, the examiner should address the question of whether it is at least as likely as not. i.e., at least a 50 percent probability or greater, that the Veteran's pes planus is causally related to her military service.  In answering this question, the examiner should address the significance of the Veteran's 1978 pes planus diagnosis that was made four months after service discharge.  

In making all determinations, the examiner is asked to carefully consider the Veteran's credible assertion of experiencing bilateral foot pain in service.  The examiner is advised that the Veteran is competent to report her symptoms, and that her reports must be considered in formulating the requested opinion.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) concerning such problems since service.

The basis for the conclusions reached should be stated in full.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  (The AMC/RO should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate the claim for service connection for pes planus.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


